IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00023-CV

WILLIAM RICHARDSON,
                                                           Appellant
v.

TWIN PEAKS INVESTMENT LLC, FRONT
BURNER RESTAURANTS GP LLC, BRENT
STROMAN, MANUEL CHAVEZ, PARNELL
MCNAMARA AND JOHN DOE,
                                                           Appellees


                       From the 160th District Court
                           Dallas County, Texas
          Trial Court No. 2017-1448-3; MDL-16-00001; DC-15-0918


                          MEMORANDUM OPINION


      Appellant appeals from an order from a MDL Pretrial Court in Dallas County. By

letter dated January 28, 2019, the Clerk of this Court notified appellant that the appeal

was subject to dismissal because it appeared the notice of appeal was untimely, the trial

court from which the order was rendered is not within this Court’s jurisdiction, and the

Court may not have jurisdiction of an order from an MDL pretrial court. See TEX. R. APP.

P. 42.3(b); 44.3. By the same letter, the Clerk warned appellant that the appeal would be
dismissed unless, within 14 days from the date of the letter, a response was filed showing

grounds for continuing the appeal. Appellant was further warned that the failure to file

a response as requested would also result in the dismissal of the appeal without further

notification for failure to comply with this order or a notice from the Clerk. TEX. R. APP.

P. 42.3(c).

        More than 14 days have passed and no response has been filed. Accordingly, this

appeal is dismissed. See TEX. R. APP. P. 42.3, 44.3.



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Appeal dismissed
Opinion delivered and filed February 27, 2019
[CV06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Richardson v. Twin Peaks Investment LLC                                                           Page 2